                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID JIMENEZ,                                     Case No. 18-cv-07109-SVK
                                   8                   Plaintiff,
                                                                                           ORDER DENYING DEFENDANT’S
                                   9            v.                                         MOTION TO TRANSFER AND
                                                                                           REGARDING CASE SCHEDULE
                                  10    HAXTON MASONRY, INC., et al.,
                                                                                           Re: Dkt. Nos. 26, 31, 32
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff David Jimenez seeks to bring a class action against Defendant Haxton Masonry,

                                  14   Inc. (“Haxton”) under the Fair Labor Standards Act, the California Labor Code and the California

                                  15   Business and Professions Code. ECF 24. Plaintiff specifically seeks recovery for failure to pay

                                  16   wages, overtime and travel expenses in connection with Plaintiff’s and his coworkers’ travel to

                                  17   worksites in California. Id.

                                  18           Before the Court is Defendant Haxton’s motion to transfer this case to the District Court of

                                  19   Arizona under 28 U.S.C. § 1404(a). ECF 26. Plaintiff opposes Haxton’s motion. ECF 31. Based

                                  20   on the May 7, 2019 hearing, the Parties’ submissions and the relevant law, the Court finds that

                                  21   Haxton fails to meet its burden of demonstrating that transfer is warranted. Accordingly, the

                                  22   Court DENIES Defendant’s motion to transfer.

                                  23      I.      BACKGROUND

                                  24           Plaintiff’s first amended complaint (“Amended Complaint”) alleges that he worked for

                                  25   Haxton as an hourly employee from 2013 to 2017. ECF 24 at ¶ 14. Haxton is a commercial

                                  26   masonry company incorporated in Arizona, and its only business office is in Yuma, Arizona.

                                  27   ECF 26-1 at ¶ 3. Plaintiff alleges that as a concrete finisher, “Haxton required him to regularly

                                  28   travel to California to complete masonry projects.” ECF 24 at ¶ 14. He further alleges that his
                                   1   wage sheets show that he performed approximately 70% of his work for Haxton in California. Id.

                                   2   at ¶ 15. Plaintiff resides in Yuma, Arizona, so to complete this work, Plaintiff alleges that Haxton

                                   3   required him and his fellow employees to travel to and stay overnight at jobsites in California. Id.

                                   4   at ¶ 16. The Amended Complaint alleges that on these trips, “Plaintiff and his Haxton coworkers

                                   5   had to pay for their own travel expenses, including rental cars, gas, food, and lodging.” Id. at ¶ 18.

                                   6   Plaintiff contends that he and the other potential class members have been deprived of wages,

                                   7   overtime and expenses for this travel time. Id. at ¶¶ 42–44, 56–60.

                                   8      II.      LEGAL STANDARD

                                   9            Haxton’s motion to transfer requests that the Court dismiss or transfer venue of this lawsuit

                                  10   under Federal Rule of Civil Procedure 12(b)(3) and 28 U.S.C. § 1404(a). ECF 26 at 2–3.

                                  11   However, Haxton’s reply and representations at oral argument clarify that Haxton only moves to

                                  12   transfer this action for convenience under § 1404(a). ECF 32 at 2. Section 1404(a) provides that
Northern District of California
 United States District Court




                                  13   if venue is proper, “a district court may transfer any civil action to any other district or division

                                  14   where it might have been brought” “[f]or the convenience of parties and witnesses” and “in the

                                  15   interest of justice.” 28 U.S.C. § 1404(a). The section aims “to prevent the waste ‘of time, energy

                                  16   and money’ and ‘to protect litigants, witnesses and the public against unnecessary inconvenience

                                  17   and expense.’” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (citation omitted). It also gives

                                  18   “discretion [to] the district court to adjudicate motions for transfer according to an ‘individualized,

                                  19   case-by-case consideration of convenience and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487

                                  20   U.S. 22, 29 (1988) (quoting Van Dusen, 376 U.S. at 622).

                                  21            In making this determination, the Court considers the three factors identified by § 1404(a):

                                  22   (1) the convenience of the parties, (2) the convenience of witnesses and (3) the interest of justice.

                                  23   28 U.S.C. 1404(a); Commodity Futures Trading Comm’n v. Savage, 611 F.2d 270, 279 (9th Cir.

                                  24   1979). The Court may also consider and weigh:

                                  25                   (1) the location where the relevant agreements were negotiated and
                                                       executed, (2) the state that is most familiar with the governing law,
                                  26                   (3) the plaintiff’s choice of forum, (4) the respective parties’
                                                       contacts with the forum, (5) the contacts relating to the plaintiff’s
                                  27                   cause of action in the chosen forum, (6) the differences in the costs
                                                       of litigation in the two forums, (7) the availability of compulsory
                                  28                   process to compel attendance of unwilling non-party witnesses, and
                                                                                          2
                                                        (8) the ease of access to sources of proof.
                                   1

                                   2   Jones v. GNC Franchising, Inc., 211 F.3d 495, 498–99 (9th Cir. 2000). The Court need not

                                   3   consider all these factors, and it “has the broad discretion to address some of these or other factors

                                   4   based on the particular facts of each case.” Johansson v. Cent. Garden & Pet Co., No. C 10-

                                   5   03771 MEJ, 2010 WL 4977725, at *2 (N.D. Cal. Dec. 2, 2010) (citation omitted). Lastly, the

                                   6   moving party has the burden of showing that the proposed transferee district is the more

                                   7   appropriate venue. Jones, 211 F.3d at 499.

                                   8      III.      ANALYSIS

                                   9             Haxton contends that the District of Arizona provides a more convenient forum for the

                                  10   Parties and potential witnesses, all of whom reside in Arizona. ECF 26 at 1, 5–6. Plaintiff

                                  11   opposes Haxton’s motion and argues that the Court should defer to Plaintiff’s choice of forum.

                                  12   ECF 31. Here, the most relevant factors to Haxton’s motion to transfer are (1) Plaintiff’s choice of
Northern District of California
 United States District Court




                                  13   forum, (2) convenience of the parties, (3) convenience of witnesses, (4) familiarity with governing

                                  14   law and (5) the public interest factors. The Court addresses each below.

                                  15                1. Venue is Proper in the District of Arizona

                                  16             Under § 1404, the proposed transferee venue must be a “district or division where [the

                                  17   action] might have been brought.” 28 U.S.C. § 1404(a). Here, Haxton is based in Yuma, Arizona,

                                  18   and Plaintiff does not challenge Haxton’s argument that Plaintiff could have brought this case in

                                  19   the District of Arizona. See ECF 31; ECF 26 at 4–5. Accordingly, the Court proceeds in its

                                  20   analysis to consider whether the relevant factors favor or disfavor transfer.

                                  21                2. Plaintiff’s Choice of Forum

                                  22             Generally, “[t]he defendant must make a strong showing of inconvenience to warrant

                                  23   upsetting the plaintiff’s choice of forum.” Decker Coal Co. v. Commonwealth Edison Co., 805

                                  24   F.2d 834, 843 (9th Cir. 1986). However, certain factors, such as the plaintiff residing outside of

                                  25   the district or the plaintiff bringing a class action, can reduce the level of deference given to the

                                  26   plaintiff’s choice of forum. Lucas v. Daiichi Sankyo Co., No. C 11-0772 CW, 2011 WL 2020443,

                                  27   at *2 (N.D. Cal. May 24, 2011); Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987). The Court

                                  28   ultimately determines the proper weight to give Plaintiff’s choice of forum by considering “the
                                                                                           3
                                   1   extent of both [Plaintiff’s] and [Defendant’s] contacts with the forum, including those relating to

                                   2   [Plaintiff’s] cause of action.” Id. (citation omitted).

                                   3          Although Haxton argues that the Court should give little weight Plaintiff’s choice of forum

                                   4   because of Plaintiff’s Arizona residency and desire to represent a class of workers, the Court finds

                                   5   that Plaintiff’s and Haxton’s connections to this District, which give rise to the Amended

                                   6   Complaint, warrant deference to Plaintiff’s choice of forum. The core allegations in Plaintiff’s

                                   7   Amended Complaint revolve around Haxton’s alleged failure to properly compensate its

                                   8   employees for traveling to work on California job sites. ECF 24 at ¶¶ 42–44, 56–60. Indeed, the

                                   9   Amended Complaint asserts that venue is proper in this District because Plaintiff’s claims “arose

                                  10   during work and/or travel to one or more job sites in this judicial district, including Monterey

                                  11   Presidio in Monterey County.” Id. at ¶ 4. Defendant presents no evidence refuting this allegation

                                  12   and does not contend that venue is not proper in this District. ECF 32 at 2.
Northern District of California
 United States District Court




                                  13          Furthermore, Haxton’s answer “admits that certain Haxton employees would travel from

                                  14   homes in California or in Arizona in order to work on jobsites in California” and that “Plaintiff

                                  15   worked at over a dozen worksites in California.” ECF 27 at ¶¶ 16, 20. Haxton’s employee

                                  16   handbook with its discussion of California labor law and references to California employees

                                  17   provides additional evidence of the regularity of Haxton’s work in California. ECF 31-1, Ex. D

                                  18   (“Pl.’s RJN). Haxton’s website advertises its ability to work on projects in California, which

                                  19   further confirms its commitment to performing masonry work in California. Id., Ex. C. Together,

                                  20   these facts and allegations demonstrate the connection between Plaintiff’s claims, Haxton,

                                  21   California in general and this District in particular. This connection supports deferring to

                                  22   Plaintiff’s choice of forum, notwithstanding his Arizona residency. See Lou, 834 F.2d at 739.

                                  23          Given the particular circumstances of this action, the fact that Plaintiff seeks to bring a

                                  24   class action does not undermine the deference this Court gives to his choice of forum. See Reyes

                                  25   v. Bakery & Confectionery Union & Indus. Int’l Pension Fund, No. 14-CV-05596-JST, 2015 WL

                                  26   1738269, at *3 (N.D. Cal. Apr. 9, 2015). Here, Plaintiff’s claims relate to work conducted by

                                  27   Plaintiff and other potential class members in this District and in California. Haxton’s answer also

                                  28   admits that some of its employees “would travel from homes in California . . . to work on jobsites
                                                                                           4
                                   1   in California.” ECF 27 at ¶ 16. The potential classes thus may contain California as well as

                                   2   Arizona residents. See ECF 24 at ¶¶ 21, 25 (identifying potential class members as “[a]ll persons

                                   3   who are or have been employed by Haxton as hourly employees who traveled to jobsites in

                                   4   California”).1 The Court has not certified either potential class and cannot conclude for certain

                                   5   how many class members reside in Arizona versus California. Additionally, the level of

                                   6   inconvenience for these potential class members is unclear at this stage because they will “never

                                   7   need to appear in this action unless they wished to intervene.” Van Slyke v. Capital One Bank,

                                   8   503 F. Supp. 2d 1353, 1363 (N.D. Cal. 2007). In contrast, Plaintiff “will ‘still bear a great deal of

                                   9   responsibility’” if he is appointed as a class representative. Id. (quoting David v. Alphin, No. C06-

                                  10   041763 WHA, 2007 WL 39400, at *3 (N.D. Cal. Jan. 4, 2007)). The Court therefore concludes

                                  11   that in this instance, Plaintiff’s proposed class action does not warrant discounting his choice of

                                  12   forum.
Northern District of California
 United States District Court




                                  13            The deference given to the plaintiff’s choice of forum directly impacts the defendant’s

                                  14   burden on a § 1404 motion to transfer. Chesapeake Climate Action Network v. Exp.-Imp. Bank of

                                  15   the United States, No. C 13-03532 WHA, 2013 WL 6057824, at *2 (N.D. Cal. Nov. 15, 2013)

                                  16   (“As deference to a plaintiff’s choice of forum decreases, a defendant’s burden to upset the

                                  17   plaintiff's choice of forum also decreases.”) (citation omitted). Here, the Court concludes that

                                  18   Plaintiff’s choice of forum deserves deference, and as a result, the standard rule, which requires a

                                  19   defendant to “make a strong showing of inconvenience to warrant upsetting the plaintiff’s choice

                                  20   of forum” applies. Decker Coal, 805 F.2d at 843.

                                  21               3. Convenience of the Parties and Access to Evidence

                                  22            The Court also considers the convenience of the parties, but this factor does not weigh in

                                  23   favor of transferring the action, when “[t]he transfer would merely shift rather than eliminate the

                                  24   inconvenience.” Decker Coal, 805 F.2d at 843.

                                  25   ////

                                  26
                                       1
                                  27    To support its argument that all potential class members reside in Arizona, Haxton relies on a
                                       declaration from one its employees, which states that Plaintiff’s work crews all resided in Arizona.
                                  28   ECF 26-1 at ¶ 4. However, the Amended Complaint’s two proposed classes are not limited to
                                       workers who worked on Plaintiff’s crews. ECF 24 at ¶¶ 21, 25.
                                                                                         5
                                   1          Haxton’s presence in California for its regular work on commercial masonry projects in the

                                   2   state mitigates the inconvenience of resulting from its location in Yuma, Arizona. Haxton’s

                                   3   website advertises itself as both an Arizona and California contractor and notes its ability to

                                   4   complete commercial masonry projects in both states. ECF 31-1, Ex. C. Further, Haxton’s

                                   5   registration with the California Secretary of State and its California contractor’s license provide

                                   6   additional evidence of its work in California. Id., Exs. A, B. This regular presence in California

                                   7   mitigates at least some of the inconvenience of litigating outside Haxton’s home state. The Court

                                   8   thus gives less weight to the potential inconvenience for Haxton.

                                   9          Perhaps not surprisingly, Haxton primarily focuses on the inconvenience to potential future

                                  10   class members whom Haxton contends all reside in Arizona. ECF 26 at 5–6. While Arizona does

                                  11   appear to be the more convenient forum for potential class members residing in Arizona, as

                                  12   discussed in Section III(2), supra, the uncertainty regarding the residency of potential class
Northern District of California
 United States District Court




                                  13   members and the extent of their involvement in the litigation, limits the weight given to this factor.

                                  14   See Flint v. UGS Corp., No. C07-04640 MJJ, 2007 WL 4365481, at *3 (N.D. Cal. Dec. 12, 2007)

                                  15   (“[T]he Court declines to find the speculative location of potential class members to weigh

                                  16   towards transfer.”).

                                  17          Lastly, Haxton argues that access to evidence such as company records weighs in favor of

                                  18   Arizona. ECF 26 at 7. The Court gives this argument little weight, given that “[w]ith

                                  19   technological advances in document storage and retrieval, transporting documents does not

                                  20   generally create a burden.” David, 2007 WL 39400, at *3 (citation omitted). Further, Haxton’s

                                  21   examples of employee files, payroll statements and other company records (ECF 32 at 7) may be

                                  22   produced electronically or shipped with relative ease. Accordingly, like the other factors

                                  23   regarding the convenience of the parties, access to evidence supports Arizona, but mitigating

                                  24   factors lead the Court to give less weight to the convenience of the parties.

                                  25              4. Convenience of Witnesses

                                  26          In some situations, courts have considered “[t]he convenience of witnesses . . . the most

                                  27   important factor in deciding whether to transfer an action.” Getz v. Boeing Co., 547 F. Supp. 2d

                                  28   1080, 1083 (N.D. Cal. 2008) (citing Bunker v. Union Pacific Railroad Co., 2006 WL 193856, *2
                                                                                         6
                                   1   (N.D. Cal. 2006)). However, courts in this District discount inconvenience to a party’s employees

                                   2   whom that party can compel to testify. STX, Inc. v. Trik Stik, Inc., 708 F. Supp. 1551, 1556 (N.D.

                                   3   Cal. 1988) (citation omitted); Am. Civil Liberties Union of N. California v. Burwell, No. 16-CV-

                                   4   03539-LB, 2017 WL 1540606, at *5 (N.D. Cal. 2017).

                                   5          Haxton contends that proceeding in this District inconveniences Haxton’s witnesses, all of

                                   6   whom reside in Arizona. ECF 26 at 6. Haxton’s motion and supporting declaration identify four

                                   7   potential witnesses: (1) Cassandra Reed, a senior project administrator, payroll administrator and

                                   8   contracts administrator, (2) Steve Haxton, the company president, (3) Gabriel Rosales, Plaintiff’s

                                   9   immediate supervisor and (4) Cosme Garcia, another of Plaintiff’s immediate supervisors.

                                  10   ECF 26-1 at ¶¶ 1, 4. Because all of these witnesses are employed by Haxton, the Court discounts

                                  11   the weight given to their inconvenience. Furthermore, as discussed above, Haxton’s regular

                                  12   business in California also mitigates the inconvenience of litigating in this District. Accordingly,
Northern District of California
 United States District Court




                                  13   while the Arizona does provide the more convenient forum for Haxton’s witnesses, the Court

                                  14   gives this factor less weight given their employment with Haxton and Haxton’s business in

                                  15   California.

                                  16                 5. Familiarity with Governing Law

                                  17          “An important factor in determining whether transfer of venue is warranted is the interest

                                  18   of having the trial in a forum that is familiar with the law.” Jarvis v. Marietta Corp., No. C 98-

                                  19   4951 MJJ, 1999 WL 638231, at *6 (N.D. Cal. Aug. 12, 1999) (citing Decker Coal, 805 F.2d at

                                  20   843). Plaintiff’s First Amended Complaint brings six California state law claims. ECF 24 at

                                  21   ¶¶ 53–95. Haxton concedes that “the Northern District court is likely more familiar with

                                  22   California law.” ECF 32 at 6. This District’s familiarity with California law promotes judicial

                                  23   efficiency, and both this Court and the District Court of Arizona can oversee any injunctive relief

                                  24   awarded. The Court therefore finds that this factor weighs significantly in favor of the action

                                  25   remaining in this District.

                                  26   ////

                                  27   ////

                                  28   ////
                                                                                         7
                                   1                6. Public Interest Factors

                                   2             When considering a motion to transfer, a court “must also consider public-interest factors

                                   3   such as relative degrees of court congestion, local interest in deciding local controversies, potential

                                   4   conflicts of laws, and other interests of justice.” Chesapeake Climate Action Network, 2013 WL

                                   5   6057824, at *3 (citing Decker Coal, 805 F.2d at 843). Benefits in favor of both forums exist

                                   6   under each of these factors, so the public interest factors neither weigh for or against transfer.

                                   7   First, this action is before a magistrate judge, which mitigates the benefits of the District of

                                   8   Arizona’s slightly reduced case load. ECF 13; ECF 20. Second, both forums have a significant

                                   9   degree of local interest in the matter. This District has an interest in enforcing California labor

                                  10   laws for work conducted in the District. Arizona has an interest in adjudicating a dispute between

                                  11   an Arizona employee and his Arizona former-employer. The Court thus finds that relevant public

                                  12   interest factors are neutral.
Northern District of California
 United States District Court




                                  13                7. Summary of Factors

                                  14             Plaintiff’s choice of forum and the Court’s familiarity with the governing law weigh in

                                  15   favor of denying Haxton’s motion to transfer. While the convenience of the parties and witnesses

                                  16   may weigh in favor of transfer, mitigating factors such as Haxton’s regular and substantial

                                  17   presence in California for business give these considerations less weight. Thus, on balance the

                                  18   factors weigh against transferring this case to Arizona. Accordingly, the Court finds that Haxton

                                  19   has failed to meet its burden in demonstrating the necessary level of inconvenience to disturb

                                  20   Plaintiff’s choice of forum. See Decker Coal, 805 F.2d at 843. The Court DENIES Haxton’s

                                  21   motion to transfer.

                                  22       IV.      SCHEDULING

                                  23             At the May 7, 2019 hearing, Haxton’s counsel informed the Court that he plans to file a

                                  24   motion to withdraw as counsel shortly and requested that the Court reserve June 25, 2019, for a

                                  25   potential hearing on that motion. The Court directs counsel to Civil Local Rule 11-5 and notes

                                  26   that a hearing on counsel’s request to withdraw may not be necessary. The Court will determine

                                  27   whether or not to hold a hearing after receiving Haxton’s counsel’s request to withdraw as

                                  28   counsel, which Haxton’s counsel shall file by May 30, 2019.
                                                                                          8
                                   1           In light of Haxton’s possible need to secure counsel, the Court also CONTINUES the

                                   2   Parties’ June 4, 2019 initial case management conference to July 9, 2019 at 9:30 a.m. The Parties

                                   3   shall file a joint case management statement by July 2, 2019.

                                   4      V.      CONCLUSION

                                   5           For the foregoing reasons, the Court ORDERS as follows:

                                   6                  The Court DENIES Haxton’s motion to transfer.

                                   7                  The Court GRANTS both Plaintiff’s and Haxton’s requests for judicial notice.

                                   8                   ECF 26-2; ECF 31-1.

                                   9                  The Court ORDERS that Haxton’s counsel shall file a request to withdraw as

                                  10                   counsel by May 30, 2019.

                                  11                  The Court CONTINUES the June 4, 2019 initial case management conference to

                                  12                   July 9, 2019 at 9:30 a.m. The Parties shall file a joint case management statement
Northern District of California
 United States District Court




                                  13                   by July 2, 2019.

                                  14           SO ORDERED.

                                  15

                                  16   Dated: May 10, 2019

                                  17

                                  18
                                                                                                  SUSAN VAN KEULEN
                                  19                                                              United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       9
